DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As to Claim 1, the Examiner notes that the values of both sides of the “Relationship Equation 1” can be the same value per the equal sign in the equation, which the Examiner construes as including an embodiment where the two p-type semiconductors i.e. first and second photoelectric conversion materials of the claim can be the same material.  Applicants are suggested to amend the claim to clearly indicate the p-type materials are different. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2017/0331050 (US ‘050). 
As to Claim 1, US ‘050 discloses an organic photoelectric device (Abstract) wherein the materials can be used to form a pn junction (para. 0283).
1,Tm2,Ts1(10) and Ts2(10) are as defined.
As to the difference, the Examiner notes the claim interpretation discussion above and notes the values of Tm1,Tm2,Ts1(10) and Ts2(10) can be the same when the first and second photoelectric conversion materials are the same and values of both sides of the equation would be the same. 
As to Claim 2, US ‘050 notes that the difference between the melting and sublimation temperature should be 10 deg C or greater which would include the values of 75 deg C or greater as claimed (para. 0274 and Claim 13).  
As to Claim 3, see discussion of Claim 2 above as the temperature difference can be 10 deg C or greater which includes values of 75 deg C or less as required by the claim. 
As to Claim 4, see discussion of Claim 1 and Claim Interpretation above where if the materials are the same then the Relationship Equation 2 could be satisfied when both sides of the equation have equal values. 

    PNG
    media_image1.png
    156
    197
    media_image1.png
    Greyscale
which directly correlates to the structure of Chemical Formula 1b when G = SiH2, X1 is Se and Ar3 is fused two ring structure. 
As to Claim 13, refer to discussion of Claims 11 and 12 above where the fused two ring structure is naphthalene. 
As to Claim 14, see discussion of Claim 1 and Claim Interpretation section above. 
As to Claim 15, US ‘050 disclose the n type material as a fullerene or fullerene derivative (para. 0289). 
As to Claim 16, US ‘050 further discloses an image sensor that contains the organic photoelectric device that further contains a semiconductor substrate that has blue, red and green photosensing elements (para. 0349-0350). 
As to Claims 17 and 18, see discussion of Claim 16. 
As to Claims 19 and 20, US ‘050 further discloses a CMOS image sensor i.e. electronic device comprising photoelectric layers that are stacked together (para. 0353-0355). 
Allowable Subject Matter
Claims 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claims 5 and 6, the prior art is silent with respect to the differences in temperature of the melting and 50 % of sublimation of the p type material as being 48 deg C or greater or 45 deg C or smaller nor is there a suggestion in the art optimize the said values. 
With respect Claims 7-10, the Examiner notes that the differences in physical properties of the first and second photoelectric conversion materials clearly establish the materials as being different and not the same per the claim interpretation above and thus would be allowable in view of the Relationship Equation 1 of Claim 1 being directed to two different materials. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        








/MARK KOPEC/     Primary Examiner, Art Unit 1762